Quinn, Chief Judge
(concurring in the result) :
I concur in the result.
Like Judge Brosman I doubt that “a promise of secrecy,” particularly if made by a commanding officer, can be regarded under all circumstances as a mere “trick of the trade.” However, we need not decide the question in this case. It is unmistakably clear that the “man to man” remark by the Criminal Investigation Division agent did not induce the accused to make the incriminating statement. t
As far as the sufficiency of the evidence is concerned, the general reliability of the color tests used to determine the presence of morphine was recognized by us in United States v. Ford, 4 USCMA 611, 16 CMR 185. The results of the individual tests are sufficient to corroborate the accused’s confession and establish his guilt beyond a reasonable doubt. See my concurring .opinion in United States v. Villasenor, 6 USCMA 3, 19 CMR 129.